/0
)RUP3UR+DF9LFH
                                                          ,17+(81,7('67$7(6',675,&7%$1.5837&<&28576
                                                                      )257+(',675,&72),'$+2
     LINDSAY HECOX, and JANE DOE with her next friends JEAN DOE and JOHN DOE,

       Plaintiffs,                                                                                             &DVH1R 1:20-cv-184
     BRADLEY LITTLE, in his official capacity as Governor of the State of Idaho; SHERRI YBARRA,
     in her official capacity as the Superintendent of Public Instruction of the State of Idaho and as a
Y   member of the Idaho State Board of Education; THE INDIVIDUAL MEMBERS OF THE STATE
     BOARD OF EDUCATION, in their official capacities; BOISE STATE UNIVERSITY; MARLENE
                                                                                                               $33/,&$7,21)25$'0,66,21
     TROMP, in her official capacity as President of Boise State University; INDEPENDENT SCHOOL
     DISTRICT OF BOISE CITY #1; COBY DENNIS, in his official capacity as superintendent of the                 352+$&9,&(
     Boise School District; JON RUZICKA, in his official capacity as athletic director and supervisor of
     the Boise School District; THE INDIVIDUAL MEMBERS OF THE BOISE SCHOOL DISTRICT
     BOARD OF TRUSTEES, in their official capacities; THE INDIVIDUAL MEMBERS OF THE
     IDAHO CODE COMMISSION, in their official capacities,

     Defendants.                                                                                              )HH2

        3XUVXDQWWR/RFDO5XOH H RIWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI,GDKR
Chase Strangio                                      KHUHE\DSSOLHVIRUDGPLVVLRQSURKDFYLFHWRDSSHDUDQGSDUWLFLSDWH
LQWKLVFDVHRQEHKDOIRI Lindsay Hecox and Jane Doe through next friends Jean and John Doe                                                                          

                     7KHDSSOLFDQWKHUHE\DWWHVWVDVIROORZV

          $SSOLFDQWUHVLGHVLQ New York                                                                                                  DQGSUDFWLFHVDWWKHIROORZLQJ
DGGUHVVDQGSKRQHQXPEHU American Civil Liberties Union Foundation
125 Broad Street, 18th Floor, New York, NY 10004; (212) 284-7320

                      $SSOLFDQWKDVEHHQDGPLWWHGWRSUDFWLFHEHIRUHWKHIROORZLQJFRXUWVRQWKHIROORZLQJGDWHV
&RXUWV                                                                                                                 'DWHV
 See attached page with additional bar memberships.




                      $SSOLFDQWLVLQJRRGVWDQGLQJDQGHOLJLEOHWRSUDFWLFHLQVDLGFRXUWV

                      $SSOLFDQWLVQRWFXUUHQWO\VXVSHQGHGRUGLVEDUUHGLQDQ\RWKHUFRXUWV

        Richard Eppink (Bar No. 7503)                                                                       DPHPEHULQJRRGVWDQGLQJRIWKHEDURIWKLVFRXUWRIWKHILUPRI
 American Civil Liberties Union of Idaho Foundation                                                            SUDFWLFHVDWWKHIROORZLQJRIILFHDGGUHVVDQGSKRQHQXPEHU
 P. O. Box 1897 Boise, ID 83701
(208) 344-9750

DQGLVKHUHE\GHVLJQDWHGDVFRFRXQVHOZLWKDXWKRULW\WRDFWDVDWWRUQH\RIUHFRUGIRUDOOSXUSRVHV6DLGGHVLJQHHKHUHE\FRQVHQWV
WRWKLVGHVLJQDWLRQE\VLJQLQJWKLVDSSOLFDWLRQ
'DWHGWKLV 15th GD\RI April                 2020 

 /s/ Chase Strangio                                                                                             /s/ Richard Eppink
$SSOLFDQW                                                                                                      'HVLJQHH
6LJQHGXQGHUSHQDOW\RISHUMXU\
                         CHASE STRANGIO BAR ADMISSIONS

  Name of State or Federal      Bar Number (if     Date Admitted    Status with Bar or
      Bar or Court                   any)                                 Court
New York Supreme Court,         4879466          1/1/2011          Active
Appellate Division, 2nd
Department
U.S. Court of Appeals for the                    9/12/2016         Active
4th Circuit

U.S. Court of Appeals for the                    4/4/2014          Active
Sixth Circuit

U.S. Court of Appeals for the                    7/11/2014         Active
7th

Supreme Court of the United                      2/23/2015         Active
States
